DETAILED ACTION/EXAMINER’S COMMENTS
This action is responsive to the application No. 16/821,656 filed on March 17, 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgment
This action is responsive to the application filed on 03/17/2020.  Accordingly, pending in this Office action are claims 1-3.

Allowable Subject Matter
Claims 1-3 are allowed.
The following is an examiner’s statement of reasons for allowance: with respect to independent claim 1 the prior art of record Lee (US 2014/0159175), Saida (US 2013/0070522), and Luo (US 2013/0077391) do not disclose a method of manufacturing a magnetic device comprising: “depositing a first synthetic antiferromagnetic structure over the substrate; depositing an exchange coupling layer over the first synthetic antiferromagnetic structure; depositing a second synthetic antiferromagnetic structure over the substrate; wherein depositing the precessional spin current magnetic structure comprises: depositing a first precessional spin current ferromagnetic layer, the first precessional spin current ferromagnetic layer being disposed over the nonmagnetic spacer layer, depositing a nonmagnetic precessional spin current insertion layer, the nonmagnetic precessional spin current insertion layer being disposed over the first precessional spin current ferromagnetic layer, and depositing a second precessional spin current ferromagnetic layer, the second precessional spin current ferromagnetic layer being disposed over the nonmagnetic precessional spin current insertion layer; annealing the magnetic device at a temperature of 400 degrees Celsius or greater”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Garcés whose telephone number is (571)272-8249.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on (571)272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Nelson Garces/
Primary Examiner, Art Unit 2814